DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 03/01/2022, Claim 1 was amended and claim 2 was canceled. Claim 1 is presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hamamura (US Patent Publication 2011/0104404) in view of Ohmura (US 6,219,954) and Wright (US 358,420).  
	a. Regarding claim 1, Hamamura teaches a fishing line guide comprising a bending part 3 connected with a fixing part 4; a ring frame 2 connected with the bending part, comprising a protrusion 1 wherein a surface of the ring frame is coated with a reinforcing layer [coated on the surface thereof with a transparent film having high wear resistance such as hard amorphous carbon, so as to improve the wear resistance further [0140]], an inner surface of the protrusion is provided with a line guide surface [guide ring for fish line 1 is used to guide a fish line (not shown) inserted through the inside thereof [0138]], and a guide ring channel penetrating through the ring frame and allowing a fishing line to pass through [guide ring for fish line 1 is used to guide a fish line (not shown) inserted through the inside thereof [0138]].
Hamamura does not specifically teach a ring frame comprising a protrusion extending opposite to the fixing part. Ohmura teaches ring frame 7 [a holding frame 7 which has a ceramic hardened guide ring 5 attached to an internal side 8 of the holding frame 7 (as shown in FIG. 1), col. 3 lines 12-14] comprising a protrusion extending opposite fixing part 11 [attachment leg portion 11, col. 3 line 23] for the purpose of providing a line guide ring which has a ring frame with a protrusion extending opposite a attached to a fishing pole by a winding thread as an effective structure for pull-out prevention which does not adversely affect the winding configuration and which can be easily manufactured.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the line guide taught by Hamamura to include a ring frame comprising a protrusion extending opposite to the fixing part as taught by Ohmura because doing so would have provided a line guide ring which has a ring frame with a protrusion extending opposite a fixing part which can be simply formed and attached to a fishing pole by a winding thread as an effective structure for pull-out prevention which does not adversely affect the winding configuration and which can be easily manufactured. 
Hamamura in view of Ohmura does not specifically teach a protrusion and line guide surface that are integrally formed and drawn from the ring frame in a stamping, stretching, and forging manner and the line guide surface is provided with an arc-shaped edge of an inner bulge and is formed without embedding or assembling processes. Wright teaches protrusion and line guide surface 4 are integrally formed [The blank so formed is bent around at its center into an eye, 4, col. 1 lines 34-36] and drawn from the ring frame in a stamping, stretching, and forging manner [stamp or cut the blank from sheet-brass or any other suitable metal, col. 1 lines 29-31] and the line guide surface is provided with an arc-shaped edge of an inner bulge [FIG. 3] and formed without embedding or assembling processes for the purpose of providing a fishing line guide with fewer separate parts for ease of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line guide taught by Hamamura in view of Ohmura to include  a protrusion and line guide surface that are integrally formed and drawn from the ring frame in a stamping, stretching, and forging manner and the line guide surface is provided with an arc-shaped edge of an inner bulge and is formed without embedding or assembling processes as taught by Wright because doing so would have provided a fishing line guide with fewer separate parts for ease of manufacture and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
	 
Response to Arguments
4.	Applicant’s arguments from the response filed on 03/01/2022, see pages 3-5, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ohmura (US 6,219,954) and Wright (US 358,420).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643